DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/22 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application(s), Application No(s). 15/609,220 and 62/343,686, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application(s) do not disclose at least the steps in claim 1 of:
“determining a structure height for each of a plurality of printed regions of the three-dimensional structure”, e.g. paragraphs 0095 and 0096 of the instant specification and similar in the prior-filed application(s) describe the printing system receives the maximum height of a structure and/or gradient data with different shade levels but do not describe a step of determining a structure height for each of a plurality of printed regions of the three-dimensional structure; and
“for each determined structure height, determining an associated spot percentage of a selected spot color, wherein the determined spot percentages are selected from a range of incremental percentages between 0% and 100%, and wherein each determined spot percentage corresponds to the determined structure height for a particular printed region of the three-dimensional structure; for each printed region, determining a print layer thickness based on the spot percentage for that printed region and a number of layers to be printed”, e.g. paragraphs 0094-0097 of the instant specification and similar in the prior-filed application(s) describe the printing system may receive gradient data with different shade levels and the printing system may determine a print layer thickness based on the shade level for that printed region and a number of layers to be printed and paragraphs 0098-0101 describe spot color percentage correlation to print layer thickness but do not describe for each determined structure height, determining an associated spot percentage of a selected spot color, wherein the determined spot percentages are selected from a range of incremental percentages between 0% and 100%, and wherein each determined spot percentage corresponds to the determined structure height for a 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-12, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended requires “wherein each determined spot percentage corresponds to the determined structure height for a particular printed region of the three-dimensional structure”.  The specification (see paragraphs 0098-0101 and Figure 16) describes spot color percentage correlates to print layer thickness.  The specification does not describe wherein each determined spot percentage 
Claims 1-8, 10-12, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended requires “wherein each determined spot percentage corresponds to the determined structure height for a particular printed region of the three-dimensional structure”.  The limitation is unclear and confusing as the specification and the description of spot percentage of a selected spot color (e.g. see paragraphs 0098-0101) does not describe spot percentage corresponds to the structure height for a particular printed region of the three-dimensional structure (see the 35 USC 112(a) rejection above wherein the specification (see paragraphs 0098-0101 and Figure 16) describes spot color percentage correlates to print layer thickness).  The specification (e.g. see paragraphs 0053 and 0094) and claims (e.g. see claim 8) do describe shade level of each pixel corresponds to structure height for a particular to be printed region of the three-dimensional structure so that it appears the limitations in claim 1 directed to spot percentage of a selected spot color may be referring to shade level of a pixel?
Claim 1 recites the limitation “the plural number of layers of structural material” in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Claims 1-8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent Application Publication 2017/0341304) in view of Biskop et al. (U.S. Patent Application Publication 2015/0093552).
Miller discloses a method of printing a three-dimensional structure, comprising: (regarding claim 8) generating a monochromatic image comprising a plurality of pixels that correspond to a plurality of (to be) printed regions, wherein each pixel comprises a shade of a selected spot color (e.g. regarding claim 3 grey or black), wherein the shade of each pixel corresponds to a spot percentage of the selected spot color (e.g. grey or black) for the respective (to be) printed region (Paragraphs 0026, 0050, and 0094-0097); wherein the spot color percentages are selected from a range of incremental percentages between 0% and 100% (Paragraphs 0066 and 0075), and wherein each spot percentage, i.e. the shade of each pixel, corresponds to the structure height for a particular (to be) printed region of the three-dimensional structure (Paragraphs 0066 and 0097-0098); for each printed region, determining a print layer thickness based on the spot percentage, i.e. the shade of each pixel, for that printed region and a number of layers to be printed, wherein the number is plural (Paragraphs 0094 and 0097); successively printing the plural number of layers of a/the structural material in the printed regions on a substrate to build up to the three-dimensional structure, wherein each of the layers has a same thickness profile across the plurality of printed regions, the thickness profile of each of the layers comprising the determined print layer thicknesses for each of the plurality of printed regions across the three-dimensional structure (see Figure 14); wherein each of the printed regions of the printed three-dimensional structure contains the same number of layers of the structural material (N layers), and wherein each layer of the structural material in a given printed region has equal thickness (i.e. each layer of structural material in a given printed region is the same and thus has equal thickness and regarding 
As to the limitations in claim 1 of “determining a structure height for each of a plurality of printed regions of the three-dimensional structure; for each determined structure height, determining an associated spot percentage of a selected spot color”, Miller is silent as to how the shade of each pixel corresponding to the associated spot percentage of the selected spot color is generated wherein it is known in the art to first (step 10) design a virtual three-dimensional structure by means of CAD-software (the printed structure comprising to be printed regions as shown in Figure 3A) to obtain structural parameters defining the shape of the three-dimensional structure (Figures 1 and 3A and Paragraph 0021) (i.e. determining a structure height for each of a plurality of to be printed regions of the three-dimensional structure), (step 20) converting the structural parameters into a color intensity image (Figure 3B) comprising a two-dimensional pattern of different color intensities (of a selected spot color from white/minimum height to black/maximum height as depicted) wherein the intensity in each pixel is a value for the height of the three-dimensional structure at the corresponding position (Figures 1 and 3B and Paragraphs 0008, 0022, and 0026) (i.e. for each determined structure height, determining an associated spot percentage of a selected spot color), and (step 30) transferring the image to a printer wherein the image is processed and printing to build up to the three-dimensional structure (as shown in Figure 2 and Paragraph 0024).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the monochromatic image (comprising a plurality of pixels that correspond to a plurality of (to be) printed regions wherein each pixel comprises a shade of a selected spot color and wherein the shade of each pixel corresponds to a spot percentage of the selected spot color for the respective (to be) printed region) as taught by Miller using the method 
Regarding claims 2 and 11, Miller teaches printing a color layer on top of the three-dimensional structure (Paragraphs 0078-0080), and Miller teaches printing the three-dimensional structure comprises printing the layers of structural material based on the monochromatic image, and then printing a color layer on the three-dimensional structure using a color image.  
Regarding claim 4, Miller is not limited to any particular number of printed regions, and for example Figure 3 in Biskop depicts 16.  Miller is not limited to printing a three-dimensional structure of any particular size.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the plurality of printed regions in Miller as modified by Biskop comprises any desired number such as at least 20 printed regions as a function of the size of three-dimensional structure to be printed, see “I. AESTHETIC DESIGN CHANGES” and “IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS” in MPEP 2144.04 there being no demonstrated criticality of the “wherein the plurality of printed regions comprises at least 20 printed regions”.
Regarding claims 5 and 6, Miller teaches the print layer thickness for each printed region varies linearly in height as a function of the spot percentage corresponding to the shade for that printed region (Paragraphs 0066, 0075, 0097, and 0098) and including greyscale range from 0-100% in increments (as used throughout Miller and e.g. increments of 0.5) and considered the determined spot percentages corresponding to determined shades for the printed regions comprise even increments, e.g. increment of 0.5, between 0% and 100% (and if not considered implicit from Miller then it would have been at least prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the determined spot percentages corresponding to shades for the printed regions in Miller as 
Regarding claim 10, Miller as modified by Biskop teach the thickness profile for each layer of structural material is based on the monochromatic image (see determining the print layer thickness above).
Regarding claim 15, Miller teaches each of the layers is printed with a two-dimensional printer (Figure 5 and Paragraphs 0031 and 0072).
Regarding claims 17 and 18, Miller is not limited to any particular fixed number of layers of structural material (N layers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention printing the layers of structural material as taught by Miller as modified by Biskop comprises printing at least five successive layers of structural material and/or printing at least ten successive layers of structural material as is nothing more than choosing from the finite number of N layers with a reasonable expectation of success.
Regarding claim 19, Miller teaches wherein the printed three-dimensional structure has a contoured upper surface (Figure 14).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and Biskop as applied to claims 1-8, 10-12, 15, and 17-19 above, and further in view of Van De Vrie et al. (U.S. Patent Application Publication 2015/0093544).
Miller as modified by Biskop above teach all of the limitations in claim 16 except for expressly teaching some of the structural material printed in each printed region flow across boundaries between the plurality of printed regions, such that the resulting three-dimensional structure has smooth edges or slopes at the boundaries between the printed regions.  Biskop teaches the ink, i.e. the structural material, comprises a polymer or monomer with a certain viscosity wherein adjacent positioned .

Double Patenting
Claims 1-8, 10-12, 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8, and 10-19 of copending Application No. 16/823,537. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 5-8, and 10-19 of copending Application No. 16/823,537 fully encompass claims 1-8, 10-12, and 15-19 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive.
In view of applicants amendments filed 1/4/22 the previous objections and rejections set forth in the Office action mailed 10/4/21 are withdrawn.  The claims as amended are fully addressed above.

This argument is not persuasive wherein the specification and in particular the combination of paragraphs 0094-0097 with associated Figures 14 and 15 and paragraphs 0098-0101 with associated Figures 16-18 does not describe a step of “determining a structure height for each of a plurality of printed regions of the three-dimensional structure” or steps of “for each determined structure height, determining an associated spot percentage of a selected spot color, wherein the determined spot percentages are selected from a range of incremental percentages between 0% and 100%, and wherein each determined spot percentage corresponds to the determined structure height for a particular printed region of the three-dimensional structure; for each printed region, determining a print layer thickness based on the spot percentage for that printed region and a number of layers to be printed” for the reasons set forth above.  
It is noted that the specification does describe a monochromatic image comprising a plurality of pixels that correspond to a plurality of (to be) printed regions, wherein each pixel comprises a shade of grey or black, i.e. a selected spot color, wherein the shade of each pixel corresponds to what may be considered a spot percentage of the selected spot color for the respective (to be) printed region; wherein the spot percentages are selected from a range of incremental percentages between 0% and 100%, and wherein the shade of each pixel, i.e. what may be considered the spot percentage of the selected spot color, corresponds to the structure height for a particular (to be) printed region of the three-dimensional structure wherein for each printed region, determining a print layer thickness is based on the shade of each pixel, i.e. what may be considered the spot percentage of the selected spot color, for that printed region and a number of layers to be printed.  However, even if such a 
Applicant further argues, “Claim 1 as amended is patentable over Biskop and the other applied references at least because the they do not teach or suggest a method that comprises “successively printing the plural number of layers of structural material in the printed regions on a substrate to build up to the three-dimensional structure, wherein each of the layers has a same thickness profile across the plurality of printed regions, the thickness profile of each of the layers comprising the determined print layer thicknesses for each of the plurality of printed regions across the three-dimensional structure; wherein each of the printed regions of the printed three-dimensional structure contains the same number of layers of the structural material, and wherein each layer of the structural material in a given printed region has equal thickness,” as recited in amended claim 1.”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                       /JOHN L GOFF II/Primary Examiner, Art Unit 1746